DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.      This Office Action is in response to the application 16/481,391 filed on 07/26/2019.
           Claims 1-7, 11-15, 20, 25, 34, 43, 46-48 and 54 are pending in Instant application.

Information Disclosure Statement
3.       The information disclosure statements (IDS) submitted on 07/26/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

                                      Response to a Preliminary Amendment
4.       With regard to Applicant's Remarks dated November 12, 2019: Preliminary amendment has been fully considered and is entered. Claims 1-7, 11-15, 20, 25, 34, 43, 46-48 and 54 are pending in Instant application. Claims 6, 11, 13, 14, 34, 43, 46, 47, and 54 are currently amended. Claims 8-10, 16-19, 21-24, 26-33, 35-42, 44, 45, and 49-53 have been canceled without prejudice or disclaimer. No claim(s) is/are new.


Claim Objections
5.      Claims 12-15 are objected to because of the following informalities:  
Claims 12 recites:  The method of claim 11 comprising…It should recite: The method of claim 11 further comprising….
    Claim 13 recites:   The method of claim 11 comprising…It should recite: The method of claim 11 further comprising….
   Claim 14 recites:    The method of claim 1 comprising…It should recite: The method of claim 1 further comprising….
    Claim 15 recites:   The method of claim 14 comprising…It should recite: The method of claim 14 further comprising….
    Appropriate correction is required.


Claim Rejections - 35 USC § 112
5.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


          Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
        As for claim 7, line 3 recites:….., for example……
       Regarding claim 7, the phrase "for example" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention 

Claim Rejections - 35 USC § 101
6.       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


           Claim 54 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
            Claim 54 recites “A computer program product comprising program instructions configured to program a processor to perform the method of Claim 1”.
            After close inspection, the Examiner respectfully notes that the specification, as a whole, does not specifically identify what may be included as “A computer program product comprising program instructions” and what are not to be included as “A computer program product comprising program instructions”.  The specification at page 18 discloses computer program products, and computer readable media, such as tangible non-transitory media, storing instructions to program a processor to perform any one or more of the methods described herein. This is an open ended statement and not an explicit definition excluding anything. This claim as worded could still be a signal per se.    The USPTO is obliged to give claims their broadest reasonable interpretation consistent with the specification during examination. The broadest reasonable interpretation of a claim drawn to a computer-readable storage medium typically covers forms of non-
      However, the Examiner respectfully submits a claim drawn to such A computer program product comprising program instructions that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. For additional information, please see the Patents' Official Gazette notice published February 23, 2010 (1351 OG212).


Claim Rejections - 35 USC § 103
7.      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
6.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.       The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.        Claims 1-4, 11-15, 20, 25, 34, 43, 46-48 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Ives-Halperin et al. (US 9489787 B1); and further in view of Dicker et al. (US 2017/0213212 A1).  
          Regarding Claim 1, Ives-Halperin teaches a method of operating a computer network comprising a communications device adapted to communicate over a short range communication interface with a plurality of user equipment (UE) devices and to communicate with a server over a wide area communication interface ([col 3 lines 30-37, col 5 lines 46-67] describes a user device (e.g. a communication device) communicate over a short range communication interface with plurality of client devices 
     the method comprising: obtaining, from the server, resource identification data (col 4 line 58-col 5 line 7, col 10 line 65-col 11line 3] describes the user device (e.g. the communication device) obtaining identification of resource availabilities data from the access management system (e.g. the server) ; 
     providing a command to the UEs to cause the UEs to obtain, from the server, a list associated with the resource identification data ([col 8 lines 54-65, col 10 lines 46-67] describes the user device (e.g. the communication device) transmitting command to client devices (e.g. UEs) cause to retrieve (e.g. obtain) from the access management system (e.g. the server) [col 11 lines 12-27] describes retrieve (e.g. obtain) from the access management system (e.g. the server) includes a list of specifications associated with identification of resource availabilities data);
      receiving request data from the UEs indicating items requested from the list ([col 12 lines 31-40, col 14 line 44-col 15 line 5] describes receiving request data includes items from the list of specifications associated with identification of resource availabilities data from client devices (e.g. UEs)); 
    combining the request data; and, in response to a first confirmation message, providing the combined request data to a selected UE ([col 11 lines 29-43, col 12 line 63-col 13 line 10] describes combining requested data includes items from the list of specifications associated with identification of resource availabilities data from client devices (e.g. UEs) and in response to receive confirmation message, transmitting requested data includes items from the list of specifications associated with 
       Ives-Halperin fails to teach obtaining, from the selected UE, an update identifier and sending a trigger message comprising the update identifier to the server to cause the server to send a series of update messages to the communications device. 
     However, Dicker teaches obtaining, from the selected UE, an update identifier and sending a trigger message comprising the update identifier to the server to cause the server to send a series of update messages to the communications device ([paragraph 0082-0084] describes resource identification data includes resource being used for the purchase and identification of the amount of the purchase and/or currency code from data, client device (e.g. communication device) obtaining the update shipping address information for the purchase and update shipping amount for purchase (e.g. an update identifier) from selected host device (e.g. UE) and In response to such a determination by client device (e.g. communication device), client device (e.g. communication device) may be configured to send the update shipping address information for the purchase and the update shipping amount for purchase (e.g. an update identifier) (e.g. trigger message comprising the update identifier) so that merchant subsystem (e.g. server) communicate various update messages (e.g. series of messages) which include the update shipping address information for the purchase and the update shipping amount for purchase).
      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ives-Halperin to include obtaining an update identifier and sending a trigger message comprising the 

    Regarding Claim 2, the combination of Ives-Halperin and Dicker teaches the method of claim 1 wherein the communications device is configured to respond to request data received from a first one of the UEs by providing a notification message to at least one other of the UEs (Ives-Halperin: [col 4 lines 8-12, lines 38-44] describes user device (e.g. a communication device) receive request from a client device (e.g. UE) and generating notification regarding confirming the assignment and including data required for corresponding access to be permitted).

      Regarding Claim 3, the combination of Ives-Halperin and Dicker teaches the method of claim 2 wherein the command is configured to cause the UEs to provide a user interface based on the list, and the notification message is configured to cause the UEs to modify the user interface (Ives-Halperin: [col 10 lines 46-67, col 19 lines 7-22] describes the user device (e.g. the communication device) transmitting command to client devices (e.g. UEs) cause to retrieve (e.g. obtain) from the access management system (e.g. the server) and notification message is configured to client device (e.g. UE) to update (e.g. modify) the user app interface).

      Regarding Claim 4, the combination of Ives-Halperin and Dicker teaches the method of claim 3 wherein modifying the user interface comprises at least one of: identifying, in the user interface of a second UE, an item specified by the request data from the first one of the UEs; identifying, in the user interface of the second UE, a user associated with the first one of the UEs; suggesting a second item based on items identified in the notification message; causing a display of a selected section of the list; removing items from the list (Ives-Halperin: [col 4 lines 4-12, lines 50-54] describes identifying a user associated with client device (UE) using user interface of another client device (e.g. second UE)).

     Regarding Claim 11, the combination of Ives-Halperin and Dicker teaches the method of claim 1, wherein the communications device stores authorisation data identifying at least one of the UEs, and responding to the first confirmation message comprises checking whether the confirmation message was provided by an authorised UE (Ives-Halperin: [col 17 lines 30-51] describes the user device (e.g. the communication device) storing authorization data which identifies the user of client device (e.g. UE) and verifying that confirmation message was generated by an authorized user of client device (e.g. UE)).

     Regarding Claim 12, the combination of Ives-Halperin and Dicker teaches the method of claim 11 comprising only providing the combined request data in the event that the confirmation message was provided by an authorised UE (Ives-Halperin: [col 18 

     Regarding Claim 13, the combination of Ives-Halperin and Dicker teaches the method of Claim 11 comprising requesting additional authorisation data in the event that the confirmation message was provided by an unauthorised UE (Ives-Halperin: [col 28 lines 6-21] describes the user device (e.g. the communication device) checking that confirmation message was generated from not authorized user of client device (i.e. UE) than requesting different information regarding authorization data).

    Regarding Claim 14, the combination of Ives-Halperin and Dicker teaches the method of Claim 1 comprising: providing, to a first UE, identification data identifying the other UEs; receiving from the first UE, an identifier of a second UE (Ives-Halperin: [col 5 lines 1-15] describes generating identification of users of each user of client devices (i.e. UE) and receiving identification data of another user (e.g. second UE) from a user (e.g. first UE)). 

    Regarding Claim 15, the combination of Ives-Halperin and Dicker teaches the method of claim 14 comprising only transmitting the combined request data in the event that the confirmation message was provided by the second UE (Ives-Halperin: [col 18 lines 44-64] describes generating the request data in the event which includes access 

   Regarding Claim 20, the combination of Ives-Halperin and Dicker teaches the method wherein the notification message received by a UE causes a message to be displayed comprising instructions to transmit request data ((Ives-Halperin: [col 38-54] describes user device receiving notification which is displayed on the user device regarding to transmit request data).

       Regarding claim 25, this claim contains limitations found within that of claim 1 and the same rationale to rejection is used.

      Regarding Claim 34, the combination of Ives-Halperin and Dicker teaches the communications device of claim 25 wherein the selected UE is configured to transmit the combined request data to the server via the wide area communications interface
(Ives-Halperin: [col 5 lines 46-67, col 12 line 63-col 13 line 10] describes combining requested data includes items from the list of specifications associated with identification of resource availabilities data from client devices (e.g. UEs) and transmitting requested data includes items from the list of specifications associated with identification of resource availabilities data to selected client devices (e.g. selected UEs) over a wide area communication interface to an access management system (e.g. a server)).
Regarding Claim 43, the combination of Ives-Halperin and Dicker teaches the communications device of claim 25 further configured to receive, from the UEs, a message indicating that no more request data will be received from that UE (Ives-Halperin: [col 14 lines 20-39] describes receiving message from user of client device (e.g. UE) indicating that current code for accessing resource is expired (e.g. no more message will be received)).

     Regarding Claim 46, the combination of Ives-Halperin and Dicker teaches the communications device of claim 25 wherein each item of request data has a UE identifier associated with it that indicates which of the plurality of UEs transmitted the item of request data (Ives-Halperin: [col 17 lines 32-51] describes each requested data includes identifier data associated with user of client device (e.g. UE) and which indicates users (e.g. plurality of UEs) transmitted request data). 

     Regarding Claim 47, the combination of Ives-Halperin and Dicker teaches the communications device of claim 25 wherein combining the request data comprises: determining, for each item of request data, which UE requested the item, based on its associated UE identifier (Ives-Halperin: [col 12 lines 41-60] describes determining requested item data includes information related to identifier information of user of client device (e.g. UE)); 
    and combining the request data into sets of combined request data, wherein each set is associated to one of the UEs (Ives-Halperin: [col 18 lines 44-64] describes generating the request data in the event which includes access rights to resource associated with 
 
      Regarding Claim 48, the combination of Ives-Halperin and Dicker teaches the communications device of claim 47 further configured to: provide each set of combined request data to its associated UE; and wherein each UE is configured to transmit its associated set of combined request data to the server ((Ives-Halperin: [col 17 lines 1-21, col 18 lines 44-60] describes generating the request data in the event which includes access rights to resource associated with authorized user account and assignment criteria e.g. fees (e.g. combined request data) and each data is associated with user of client device (e.g. associated UE) and transmitting access rights to resource associated with authorized user account and assignment criteria e.g. fees (e.g. combined request data) to the access management system (e.g. a server)).

     Regarding claim 54, this claim contains limitations found within that of claim 1 and the same rationale to rejection is used except for the claim 54 a computer program product comprising program instructions configured to program a processor to perform the method. In the combination, Ives-Halperin teaches a computer program product comprising program instructions configured to program a processor to perform the method (Ives-Halperin: [col 16 lines 44-57] describes storage medium (e.g., using magnetic storage media, flash memory, other semiconductor memory (e.g., DRAM, SRAM), or any other non-transitory storage medium comprising program instructions configured to program a processor to perform the method). 
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ives-Halperin et al. (US 9489787 B1); in view of Dicker et al. (US 2017/0213212 A1); and further in view of  VAN OS et al. (US 20180336543 A1).
        Regarding Claim 5, Ives-Halperin and Dicker fails to teach the method of claim 3 wherein the communications device comprises a display interface for controlling a display, and provides a display signal reflecting the content of the notification message.
      However, VAN OS teaches the method of claim 3 wherein the communications device comprises a display interface for controlling a display, and provides a display signal reflecting the content of the notification message ([paragraph 0172, 0329] describes electronic device (e.g. communication device) comprises an output user interface includes a display controller (e.g. display interface) for controlling display and sends electrical signals which displays visual output to the user such as notifications of new or updated payment account data).
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ives-Halperin/Dicker to include the communications device comprises a display interface for controlling a display and provides a display signal reflecting the content of the notification message as taught by VAN OS. One of ordinary skill in the art would be motivated to utilize the teachings of Ives-Halperin/Dicker in the VAN OS system in order to provide transfers of resources and files using electronic devices ([paragraph 0003] in VAN OS).

Regarding Claim 6, Ives-Halperin and Dicker fails to teach the method of claim 3 wherein each item on each list comprises a type identifier and a numeric value, the method comprising receiving a numeric limit from a first UE, and providing an indication of the limit to the other UEs.
      However, VAN OS teaches the method of claim 3 wherein each item on each list comprises a type identifier and a numeric value, the method comprising receiving a numeric limit from a first UE, and providing an indication of the limit to the other UEs ([paragraph 0010, 0019, 0021] describes item on the list comprises type of item (e.g. type identifier) and a numeric value [paragraph 0334, 0337] describes receiving amount limit (e.g. numerical limit) from one of participant (e.g. UE) and sending notification to amount limit (e.g. numerical limit) to another participant (e.g. UE)). 
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ives-Halperin/Dicker to include each item on each list comprises a type identifier and a numeric value and receiving a numeric limit from a first UE, and providing an indication of the limit to the other UEs as taught by VAN OS. One of ordinary skill in the art would be motivated to utilize the teachings of Ives-Halperin/Dicker in the VAN OS system in order to provide selection of a respective numerical value from a plurality of numerical values in the numerical value selection interface ([paragraph 0016] in VAN OS).

       Regarding Claim 7, the combination of Ives-Halperin, Dicker and VAN OS teaches the method of claim 6 wherein the notification message causes the UEs to modify the user interface at the UEs based on the limit and content of the notification message, for 
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ives-Halperin/Dicker to include modify the user interface at the UEs based on the limit and content of the notification message as taught by VAN OS. One of ordinary skill in the art would be motivated to utilize the teachings of Ives-Halperin/Dicker in the VAN OS system in order to provide the pool account settings can be edited by all of the pool participants ([paragraph 1360] in VAN OS).

Conclusion

         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072.  The examiner can normally be reached on Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.S/Examiner, Art Unit 2459       

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459